FILED
                              NOT FOR PUBLICATION                           JUL 7 2014

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


ANTHONY LOREN PERKINS,                             No. 13-17064

                 Plaintiff - Appellant,            D.C. No. 1:10-cv-01611-GSA

  v.
                                                   MEMORANDUM*
JOHN MATTHEWS and W. PREWETT,

                 Defendants - Appellees.


                      Appeal from the United States District Court
                          for the Eastern District of California
                      Gary S. Austin, Magistrate Judge, Presiding**

                               Submitted June 25, 2014***

Before:          HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       California state prisoner Anthony Loren Perkins appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging Eighth



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Perkins consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
           ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment violations in connection with a nine-day delay in receiving dental

surgery. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal for failure to state a claim under 28 U.S.C. §§ 1915A and 1915(e)(2).

Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012); Hamilton v. Brown, 630

F.3d 889, 892 (9th Cir. 2011). We affirm.

       The district court properly dismissed Perkins’s action because Perkins failed

to allege facts showing that defendants knew of and disregarded an excessive risk

of harm to his health. See Toguchi v. Chung, 391 F.3d 1051, 1057-58, 1060 (9th

Cir. 2004) (deliberate indifference is a high legal standard, and is met only if the

prison official knows of and disregards an excessive risk to the prisoner’s health;

negligence and a mere difference in medical opinion are insufficient); see also

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (though pro se pleadings are

to be liberally construed, a plaintiff must still present factual allegations sufficient

to state a plausible claim for relief).

       To the extent that Perkins alleges that defendant Matthews improperly

determined that the inmate appeal did not meet the criteria for an emergency




                                            2                                      13-17064
appeal, he fails to state a claim because prisoners do not have a “constitutional

entitlement to a specific prison grievance procedure.” Ramirez v. Galaza, 334 F.3d

850, 860 (9th Cir. 2003).

      AFFIRMED.




                                           3                                    13-17064